                                 Case 1:21-cv-00944-NONE-SKO Document 18 Filed 08/10/21 Page 1 of 3


                             1   Karen Uno (SB #117410)
                                 kuno@bhc.law
                             2   Julie E. Hayashida (SB # 260278)
                             3   jhayashida@bhc.law
                                 BHC LAW GROUP LLP
                             4   5900 Hollis Street, Suite O
                                 Emeryville, CA 94608
                             5   Telephone: (510) 658-3600
                                 Facsimile: (510) 658-1151
                             6

                             7   Attorneys for Plaintiffs
                                 NATIONWIDE MUTUAL INSURANCE
                             8   COMPANY and AMCO INSURANCE COMPANY

                             9
                                                             UNITED STATES DISTRICT COURT
                            10
                                                           EASTERN DISTRICT OF CALIFORNIA
                            11
                                 NATIONWIDE MUTUAL INSURANCE                        Case No. 1:21-cv-0944-NONE-SKO
                            12   COMPANY and AMCO INSURANCE
                                 COMPANY,                                           STIPULATION AND ORDER TO
                            13                                                      EXTEND TIME FOR DEFENDANTS
                                                      Plaintiffs,                   ZURICH AMERICAN INSURANCE
                            14                                                      COMPANY AND AMERICAN
                                        v.                                          GUARANTEE & LIABILITY
                            15                                                      INSURANCE COMPANY TO
                                 ZURICH AMERICAN INSURANCE                          RESPOND TO COMPLAINT
                            16   COMPANY; AMERICAN GUARANTEE &
                                 LIABILITY INSURANCE COMPANY; MOTOR                 (Doc. 16)
                            17   PARTS DISTRIBUTORS, INC.; EXPRESS
                                 SERVICES, INC.; TURLOCK BUSINESS
                            18   SERVICES, INC. dba EXPRESS
                                 EMPLOYMENT PROFESSIONALS AND
                            19   NANET JACOBS,
                            20                        Defendants.
                            21
BHC
LAW       22
GROUP LLP
___
_________________________
                            23
5900 Hollis Street
Suite O
Emeryville, CA              24
94608

T: 510-658-3600             25
F: 510-658-1151

                            26
                            27

                            28
                                                                              -1-
                                   STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANTS ZURICH AMERICAN INSURANCE COMPANY AND
                                            AMERICAN GUARANTEE & LIABILITY INSURANCE COMPANY TO RESPOND TO COMPLAINT
                              Case 1:21-cv-00944-NONE-SKO Document 18 Filed 08/10/21 Page 2 of 3


                      1              IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys of the

                      2       respective parties listed below, that the time within which defendants ZURICH AMERICAN

                      3       INSURANCE COMPANY and AMERICAN GUARANTEE & LIABILITY INSURANCE

                      4       COMPANY (“Defendants”) may answer, move, or otherwise plead in response to Plaintiffs’

                      5       Complaint filed June 16, 2021, shall be extended through and including August 30, 2021.

                      6       Defendants’ deadline to answer was July 13, 2021. However, Defendants’ counsel had a conflict

                      7       of interest and was unable to appear on Defendants’ behalf, either via responsive pleading or

                      8       stipulation. Defendants retained new counsel on August 3, 2021, and new counsel immediately

                      9       requested an extension of time to respond. This is the parties’ first extension of time in this case.

                     10
                              Dated: August 6, 2021                              BHC LAW GROUP LLP
                     11

                     12                                                          By:     /s/ Julie E. Hayashida
                                                                                         KAREN L. UNO
                     13                                                                  JULIE E. HAYASHIDA
                                                                                         Attorneys for Plaintiffs
                     14                                                                  NATIONWIDE MUTUAL INSURANCE
                                                                                         COMPANY and AMCO INSURANCE
                     15                                                                  COMPANY
                     16
                              Dated: August 6, 2021                              SINNOTT, PUEBLA, CAMPAGNE & CURET
                     17                                                          APLC
                     18

                     19                                                          By:     /s/ Robert A. Sanders
                                                                                         ROBERT A. SANDERS
                     20                                                                  Attorneys for Defendants
                                                                                         ZURICH AMERICAN INSURANCE
                     21                                                                  COMPANY and AMERICAN
BHC                                                                                      GUARANTEE & LIABILITY
LAW     22                                                                               INSURANCE COMPANY
GROUP LLP
                          _

________             23
5900 Hollis Street

                     24
Suite O
Emeryville, CA
94608
510-658-3600
                     25

                     26
                     27

                     28

                                                                               -2-
                                                                             (Doc. 16)
                              Case 1:21-cv-00944-NONE-SKO Document 18 Filed 08/10/21 Page 3 of 3


                      1                                                  ORDER

                      2                Pursuant to the parties’ above stipulation (Doc. 16), and for good cause shown, IT IS

                      3       HEREBY ORDERED that the deadline for Defendants Zurich American Insurance Company and

                      4       American Guarantee & Liability Insurance Company to file a responsive pleading is extended to

                      5       August 30, 2021.

                      6
                              IT IS SO ORDERED.
                      7

                      8       Dated:     August 9, 2021                               /s/ Sheila K. Oberto              .
                                                                               UNITED STATES MAGISTRATE JUDGE
                      9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20
                     21
BHC
LAW     22
GROUP LLP
                          _

________             23
5900 Hollis Street

                     24
Suite O
Emeryville, CA
94608
510-658-3600
                     25

                     26
                     27

                     28

                                                                            -3-
                                                                          (Doc. 16)
